
	
		II
		110th CONGRESS
		1st Session
		S. 2053
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2007
			Mr. Feingold (for
			 himself and Mr. Leahy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part A of title I of the Elementary and
		  Secondary Education Act of 1965 to improve elementary and secondary
		  education.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Improving Student Testing Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. References.
					Sec. 3. Findings.
					Sec. 4. Purposes.
					Sec. 5. State and local flexibility in assessment and
				accountability models.
					Sec. 6. Privacy protections for data systems.
					Sec. 7. Timeline.
					Sec. 8. Improvements to the peer review process.
					Sec. 9. Disaggregation of graduation rates.
					Sec. 10. Competitive grants for creating and implementing
				better assessments.
					Sec. 11. Competitive grants for increasing capacity at the
				State and local level.
					Sec. 12. International Trade Administration offset.
				
			2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or revision is expressed in terms of an
			 amendment to, or revision of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.FindingsCongress makes the following
			 findings:
			(1)State and local
			 governments bear the majority of the cost of and responsibility for educating
			 public elementary school and secondary school students.
			(2)State and local
			 governments often struggle to find adequate funding to provide basic
			 educational services.
			(3)The Federal
			 Government has not provided its full share of funding for numerous federally
			 mandated elementary and secondary education programs.
			(4)Underfunded
			 Federal education mandates increase financial pressures on States and local
			 educational agencies.
			(5)States and local
			 educational agencies are facing increased costs when implementing the annual
			 student academic assessments required under section 1111(b)(3)(C)(vii) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)(C)(vii)).
			(6)Multiple measures
			 of student academic achievement on various methods of assessment provide a more
			 complete picture of a student's strengths and weaknesses than does a single
			 score on a high stakes standardized test.
			(7)The frequency of
			 using high-quality assessments as a tool to measure student achievement should
			 be decided by State educational agencies and local educational agencies.
			4.PurposesSection 1001 (20 U.S.C. 6301) is
			 amended—
			(1)by redesignating
			 paragraphs (8) through (12) as paragraphs (10) through (14), respectively;
			 and
			(2)by inserting
			 after paragraph (7) the following:
				
					(8)encouraging State
				educational agencies and local educational agencies to design innovative State
				assessment systems that include valid and reliable high-quality assessments,
				including teacher-designed formative assessments, performance-based
				assessments, portfolio assessments, and other locally designed
				assessments;
					(9)providing
				additional resources for States to encourage the use of more than high stakes
				standardized testing in making key decisions about students and schools,
				including accountability determinations, student promotion and retention
				decisions, and school funding
				decisions;
					.
			5.State and local
			 flexibility in assessment and accountability models
			(a)Changes to
			 academic standardsSection 1111(b)(1)(D) (20 U.S.C.
			 6311(b)(1)(D)) is amended—
				(1)in clause
			 (i)(III), by inserting , including higher-order thinking and analysis
			 skills after skills; and
				(2)in clause
			 (ii)(III), by striking the lower-achieving and inserting
			 all.
				(b)Accountability
			 definition changesSection 1111(b)(2)(A) (20 U.S.C. 6311(b)(2)(A)
			 is amended—
				(1)in the matter
			 preceding clause (i)—
					(A)by inserting
			 or adequate yearly growth after progress;
			 and
					(B)by striking
			 under this paragraph and inserting in the State plan in
			 accordance with this paragraph and subject to the State's selection of an
			 assessment system described in paragraph (3)(E); and
					(2)in clause
			 (iii)—
					(A)by striking
			 sanctions and inserting proven interventions;
			 and
					(B)by inserting
			 or adequate yearly growth after adequate yearly
			 progress.
					(c)Adequate Yearly
			 Progress ChangesSection 1111(b)(2) (as amended by subsection
			 (b)) (20 U.S.C. 6311(b)(2)) is further amended—
				(1)in subparagraph
			 (B), by inserting , and at the State’s selection, other academic
			 indicators, after assessments; and
				(2)in subparagraph
			 (D)—
					(A)in clause (i), by
			 striking and after the semicolon;
					(B)by striking
			 clause (ii) and inserting the following:
						
							(ii)in order to
				provide a more accurate determination of school improvement and subject to
				subparagraph (C)(iv), may elect to use other academic indicators described in
				clauses (vi) or (vii) of subparagraph (C) to determine which schools and local
				educational agencies are identified for school improvement, corrective action,
				or restructuring under section 1116;
				and
							;
				and
					(C)by adding at the
			 end the following:
						
							(iii)shall ensure
				that assessments described in paragraph (3) represent not less than 50 percent
				of the factors used to determine how academic achievement is measured for
				purposes of determining adequate yearly progress or adequate yearly
				growth.
							.
					(d)Changes to
			 annual measurable objectivesSection 1111(b)(2)(G) (20 U.S.C.
			 6311(b)(2)(G)) is amended—
				(1)in clause (iii),
			 by inserting , or to meet a certain level of adequate yearly
			 growth, after proficient level; and
				(2)in clause (iv),
			 by inserting , or definition of adequate yearly growth, after
			 academic achievement.
				(e)State
			 flexibility To design growth modelsSection 1111(b)(2) (20 U.S.C.
			 6311(b)(2)) is further amended by adding at the end the following:
				
					(L)State
				flexibility To design growth models
						(i)In
				generalNotwithstanding any other provisions of this section, in
				carrying out this section a State may choose from among the following statewide
				accountability models:
							(I)Status
				modelMaintaining annual assessments under a status model, as
				described in subparagraphs (B) through (K) of this paragraph.
							(II)Growth
				modelImplementing a growth model accountability system described
				in clause (ii).
							(III)Hybrid
				modelImplementing a hybrid accountability model, including a
				combined growth and status model, if the growth model meets the requirements
				described in clause (ii).
							(ii)Requirements
				for growth modelsA growth model accountability system referred
				to in subclause (II) or (III) of clause (i) shall meet the following
				requirements:
							(I)Valid,
				reliable, and accurate measuresThe growth model uses valid,
				reliable, and accurate measures.
							(II)Sufficient
				technical quality and capacityThe growth model has sufficient
				technical quality and technical capacity to ensure the growth model can
				function fairly and accurately for each student.
							(III)Statewide
				privacy-protected data systemThe growth model has a statewide
				privacy-protected data system capable of tracking individual students’
				growth.
							(IV)Annual
				assessmentsThe State annually assesses students in grades 3
				through 8 and once in grades 9 through 12 and such assessments produce reliable
				results in each grade and from year to year.
							(V)Performance
				measures or growth targetsThe State may set performance measures
				or growth targets based on a student’s current academic level, but may not set
				performance measures or growth targets for students on the basis of the
				student’s membership in 1 of the groups listed in subparagraph
				(C)(v)(II).
							(VI)Ability to
				evaluateThe State is able to evaluate student gains or progress
				in, at a minimum, mathematics and reading or language
				arts.
							.
			(f)State
			 flexibility To design assessment systemsSection 1111(b)(3) (20
			 U.S.C. 6311(b)(3)) is amended by adding at the end the following:
				
					(E)State
				flexibility To design assessment systems
						(i)State
				assessment systems
							(I)In
				generalNotwithstanding any other provision of this Act, in
				carrying out this section a State may choose to design a statewide assessment
				system described in clause (ii) that is subject to peer review and approval
				under subsection (e).
							(II)Maintaining
				current assessment systemNotwithstanding any other provision of
				this Act, a State may elect to maintain the State's statewide assessment system
				in effect on the day before the date of enactment of the Improving Student
				Testing Act of 2007.
							(III)ConsultationA
				State shall consult with local educational agencies, principals, teachers, and
				parents when designing an assessment system under this subparagraph.
							(ii)Statewide
				assessment system optionsIn carrying out this section a State
				may choose from among the following statewide assessment system options:
							(I)Alternative
				assessment models
								(aa)In
				generalSubject to item (bb), a State may conduct statewide
				assessments as described in paragraph (3) not less than—
									(AA)once in grades 3
				through 5;
									(BB)once in grades 6
				through 9; and
									(CC)once in grades
				10 through 12.
									(bb)Special
				ruleIf a State chooses to assess statewide in grade-spans, then
				the State is encouraged to use more than standardized, point-in-time
				assessments to determine adequate yearly progress or adequate yearly growth,
				and decisions related to school improvement, corrective action, and
				restructuring under section 1116.
								(II)Multiple
				measures of assessmentA State may choose to implement a system
				of State or locally designed or administered formative assessments, performance
				assessments, portfolio assessments, benchmark assessments, end-of-course
				examinations, and other measures of assessment, as an alternative to or in
				conjunction with statewide standardized assessments, if each such assessment in
				the system—
								(aa)measures
				higher-order thinking skills; and
								(bb)meets the
				requirements of subparagraph (C)(xvi).
								(III)Hybrid
				assessment modelA State may choose to create a hybrid assessment
				model composed of statewide standardized assessments and multiple measures of
				assessment described in subclause
				(II).
							.
			(g)Assessment
			 changesSection 1111(b)(3) (as amended by subsection (e)) is
			 further amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 , yearly after high-quality; and
					(B)by striking
			 that will be used as the primary and inserting , subject
			 to the State’s selection of an assessment system under subparagraph (E), that
			 will be used as 1 of the;
					(2)in subparagraph
			 (C)—
					(A)in the matter
			 preceding item (aa) of clause (v)(I), by striking except as otherwise
			 provided for grades 3 through 8 under clause vii and inserting
			 subject to a State’s selection of an assessment system under
			 subparagraph (E);
					(B)in clause (vii),
			 by striking beginning not and all that follows through
			 through 8 in and inserting measure the achievement of
			 students against the challenging State academic content and student academic
			 achievement standards in each of the grades assessed in;
					(C)in clause (xiv),
			 by striking and after the semicolon;
					(D)in clause (xv),
			 by striking the period and inserting ; and; and
					(E)by adding at the
			 end the following:
						
							(xvi)if the State
				chooses, include other valid and reliable assessments, including State or
				locally designed or administered formative assessments, performance
				assessments, portfolio assessments, benchmark assessments, end-of-course
				examinations, and other local assessments, that—
								(I)are aligned with
				the State’s academic content standards and student academic achievement
				standards;
								(II)have been
				approved through the peer-review process described in subsection (e);
								(III)measure
				higher-order thinking skills;
								(IV)produce evidence
				about student learning and achievement in a timely manner; and
								(V)provide teachers
				with meaningful feedback so that the teachers can modify, improve, and target
				instructional strategies based on individual student
				need.
								.
					(h)Special
			 ruleSection 1111(b) (20 U.S.C. 6311(b)) is further amended by
			 striking paragraph (4).
			6.Privacy
			 protections for data systemsSubpart 1 of part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is
			 amended by adding at the end the following:
			
				1120C.Privacy
				protections for data systems
					(a)In
				generalEach State receiving a grant under this part shall
				implement measures to—
						(1)limit the use of
				information in a statewide education data system by a State educational agency,
				a local educational agency, or an institution of higher education to the
				purposes and functions for such information set forth in Federal or State
				education law, and allow access to the information in the statewide education
				data system only to those State or local employees or agents, and only on such
				terms, as may be necessary to fulfill those purposes and functions;
						(2)prohibit the
				disclosure of student-level information in the data system to any other person,
				agency, institution, or entity, except that States may allow the disclosures
				permitted under section 444 of the General Education Provisions Act in
				accordance with the limitations set forth in this section and any additional
				limitations set forth in State law;
						(3)require any
				person, agency, institution, or entity to whom disclosure of information in the
				data system is authorized under section 444 of the General Education Provisions
				Act to sign a data use agreement prior to disclosure, that—
							(A)prohibits the
				party from further disclosing the information;
							(B)prohibits the
				party from using the information for any purpose other than the purpose
				specified in the agreement; and
							(C)requires the
				party to destroy the information when the purpose for which the disclosure was
				made is accomplished;
							(4)if consistent
				with the purpose of the disclosure, remove personally identifying information
				and unique identifiers before disclosing student-level information in the data
				system;
						(5)in addition to
				the accounting requirements set forth under section 444 of the General
				Education Provisions Act, maintain a record of the date of each disclosure of
				information in the data system, a detailed description of the information
				disclosed, and the name and address of the person, agency, institution, or
				entity to whom the disclosure was made, which accounting shall be made
				available on request to parents of any student whose information has been
				disclosed, or to the student if the student has reached the age of 18 or is
				enrolled in a postsecondary educational institution;
						(6)ensure that any
				disclosure of aggregate data in the data system is in a form that does not
				permit the identification of individual students, and that any unique
				identifiers in the data system are removed prior to disclosure of aggregate
				data;
						(7)maintain adequate
				security measures to ensure the confidentiality and integrity of the data
				system; and
						(8)ensure adequate
				enforcement of the requirements of this section.
						(b)Use of unique
				identifiers
						(1)Governmental
				use of unique identifiersIt shall be unlawful for any Federal
				agency, any employee of any Federal agency, any State or local agency in a
				State that receives funds under this Act, or any employee of a State or local
				agency in a State that receives funds under this Act, to use unique identifiers
				employed in a statewide education data system for any purpose other than as
				authorized by Federal or State education law, or to deny any individual any
				right, benefit, or privilege provided by law because of such individual’s
				refusal to disclose the individual's unique identifier.
						(2)RegulationsNot
				later than 1 year after the date of enactment of the
				Improving Student Testing Act of
				2007, the Secretary shall promulgate regulations governing the
				use of unique identifiers employed in statewide education data systems, with
				the goal of safeguarding individual privacy. The regulations may require States
				seeking grants under this part to have in place measures to limit the use of
				unique identifiers by nongovernmental parties to the extent practicable,
				consistent with the uses of the information authorized in Federal or State
				education law.
						(c)Formula grants
				for privacy protected data systems
						(1)Grants
				authorizedThe Secretary is authorized to award a grant, from
				allotments under paragraph (2), to each State receiving funds under this part,
				for the purposes of carrying out the requirements of this section related to
				privacy protections and unique identifiers.
						(2)Allotment
				formulaThe Secretary shall establish a formula for the allotment
				of grants under this subsection that ensures that no State receives less than
				$500,000 annually and that each State receives an equitable share of the amount
				allotted based upon relevant State factors, including student population
				size.
						(3)Definition of
				StateIn this subsection the term State means each
				of the several States of the United States, the District of Columbia, and the
				Commonwealth of Puerto Rico.
						(d)Authorized
				amountsThere are authorized to be appropriated to carry out this
				section $35,000,000 for each of fiscal years 2008 through
				2012.
					.
		7.TimelineSection 1111(b)(2)(F) (20 U.S.C.
			 6311(b)(2)(F)) is amended by adding at the end the following: The
			 Secretary shall waive the timeline described in this subparagraph if the amount
			 appropriated to carry out this part for each of fiscal years 2008 through 2015
			 does not equal or exceed the amount authorized to be appropriated to carry out
			 this part for each such fiscal year..
		8.Improvements to
			 the peer review processSection 1111(e)(1) (20 U.S.C. 6311(e)(1)) is
			 further amended—
			(1)by striking
			 subparagraph (B) and inserting the following:
				
					(B)appoint
				individuals to the peer review process who are—
						(i)representative of
				parents, teachers, State educational agencies, local educational agencies, and
				professional education associations; and
						(ii)skilled
				practitioners or education researchers with knowledge of fair, valid, and
				reliable assessment design, including individuals with expertise in 1 or more
				of the following:
							(I)Developing
				educational standards.
							(II)Developing valid
				and reliable assessments for all students, including alternative assessments
				for students with disabilities and English language learners.
							(III)Creating valid
				accountability models.
							(IV)Accurately
				assessing the needs of low-performing schools.
							(V)Adequately
				measuring the other educational needs of students so that issues relating to
				the education of the whole child are
				addressed.
							;
			(2)by redesignating
			 subparagraphs (C) through (F) as subparagraphs (F) through (I),
			 respectively;
			(3)by inserting
			 after subparagraph (B) (as amended by paragraph (1)) the following:
				
					(C)establish a list
				of individuals who are eligible to be appointed to a peer review panel under
				this subsection and ensure that from the list of eligible peer reviewers, each
				peer review team contains—
						(i)not less than 1
				representative selected from among recommendations from State educational
				agencies;
						(ii)not less than 1
				representative selected from among recommendations from local educational
				agencies;
						(iii)not less than 1
				representative selected from among recommendations from professional
				educational associations;
						(iv)not less than 1
				representative selected by the Secretary; and
						(v)not less than 1
				representative who works in a school;
						(D)ensure that there
				is consistency from State to State with respect to all decisions reached by the
				peer review panels;
					(E)ensure that
				States are given the opportunity to receive timely feedback from peer review
				teams, in person or via electronic communication, and directly interact with
				peer review panels on issues that need clarification during the peer review
				process;
					;
			(4)in subparagraph
			 (H)(iii) (as redesignated by paragraph (2)), by striking and
			 after the semicolon;
			(5)in subparagraph
			 (I) (as redesignated by paragraph (2)), by striking the period and inserting a
			 semicolon; and
			(6)by adding at the
			 end the following:
				
					(J)post all approval
				and denial decisions regarding the State plans and final State plans, State
				plan amendments, and waiver decisions for each State plan, on a publicly
				available website in an easily identifiable location, and provide written
				notification to States of all such decisions within 3 business days of such
				decisions; and
					(K)direct the
				Inspector General of the Department to review the final determinations reached
				by the Secretary under this subsection for consistent decisionmaking through
				the peer review process across all States and report the findings to Congress
				once every 2
				years.
					.
			9.Disaggregation
			 of graduation rates
			(a)In
			 generalSection
			 1111(h)(1)(C)(vi) (20 U.S.C. 6311(h)(1)(C)) is amended by inserting before the
			 semicolon the following: , disaggregated by the student subgroups
			 described in subsection (b)(2)(C)(v)(II).
			(b)Formula grants
			 for disaggregation and reporting of data
				(1)In
			 generalThe Secretary of Education is authorized to award a
			 grant, from allotments under paragraph (2), to each State receiving funds under
			 part A of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311 et seq.), for the purposes of carrying out the requirements to
			 disaggregate and report data as required under sections 1111(b)(2)(C),
			 1111(b)(3)(C)(xiii), and 1111(h) of such Act (20 U.S.C. 6311(b)(2)(C),
			 6311(b)(3)(C)(xiii), 6311(h)).
				(2)Allotment
			 formulaThe Secretary shall establish a formula for the allotment
			 of grants under this subsection that ensures that no State receives less than
			 $1,000,000 annually and that each State receives an equitable share of the
			 amount allotted based upon relevant State factors, including student population
			 size.
				(3)Definition of
			 StatesIn this subsection the term State means each
			 of the several States of the United States, the District of Columbia, and the
			 Commonwealth of Puerto Rico.
				(4)AuthorizationThere
			 are authorized to be appropriated to carry out this subsection $70,000,000 for
			 each of fiscal years 2008 through 2012.
				10.Competitive
			 grants for creating and implementing high-quality assessments
			(a)PurposesThe
			 purposes of this section are as follows:
				(1)To provide
			 additional resources to State educational agencies, local educational agencies,
			 and schools so that accountability decisions about students and schools are
			 based on well-designed multiple measures of assessment rather than 1 high
			 stakes standardized test.
				(2)To assist State
			 educational agencies, local educational agencies, and schools in the design and
			 implementation of high-quality assessments, including State or locally designed
			 school district assessments, formative assessments, performance assessments,
			 portfolio assessments, alternative assessments for students with disabilities
			 and English Language Learners, and other assessments that measure higher-order
			 thinking skills and are aligned with State student academic achievement and
			 academic content standards in order to create multiple measures of assessment
			 that—
					(A)improve classroom
			 instruction; or
					(B)are used in
			 accountability systems.
					(b)DefinitionsIn
			 this section:
				(1)ESEA
			 definitionsThe terms used in this section have the meanings
			 given the terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
				(2)Formative
			 assessmentThe term formative assessment means an
			 assessment that—
					(A)produces evidence
			 about student learning and achievement in a timely manner; and
					(B)provides students
			 and teachers with meaningful feedback so that teachers can modify, improve, and
			 target instructional strategies based on individual student need, and students
			 can assess the students' own academic progress.
					(3)Multiple
			 measures of assessmentThe term multiple measures of
			 assessment means different forms of assessment that offer all students
			 various ways to show academic achievement and progress.
				(4)Performance
			 assessmentThe term performance assessment means an
			 assessment that measures the ability of students to apply knowledge and
			 demonstrate achievement through performance-based tasks.
				(5)Portfolio
			 assessmentThe term portfolio assessment means an
			 assessment that accumulates student work to use as formative or summative
			 evidence of student academic progress.
				(c)Grants
			 authorizedThe Secretary of Education is authorized to award
			 grants to State educational agencies to enable the State educational agencies
			 to carry out the authorized activities described in subsection (d).
			(d)Authorized
			 activities
				(1)In
			 generalA State educational agency that receives a grant under
			 this section shall use the funds made available through the grant for the
			 design or implementation of high-quality assessments in local classrooms,
			 including—
					(A)partnering with
			 institutions of higher education to train teachers in how to develop and
			 utilize the assessments described in subsection (a)(2) and how to teach
			 students to assess their own learning;
					(B)creating the
			 assessments described in subsection (a)(2) and aligning the assessments with
			 State student academic achievement and academic content standards;
					(C)aligning local
			 assessments across the State to develop a system of common assessments;
					(D)designing student
			 reports that detail assessment results and that can be used to inform classroom
			 instruction and provide parents with timely information on student progress;
			 and
					(E)collaborating
			 with other State educational agencies to share information about assessment
			 development and implementation across the States.
					(2)RestrictionsGrant
			 funds received under this section shall—
					(A)be used only for
			 the development, implementation, and measurement of the assessments described
			 in subsection (a)(2); and
					(B)not be used for
			 the purchase or development of high stakes, large scale assessments or for test
			 preparation materials for high stakes testing.
					(e)Eligible
			 partner entities
				(1)In
			 generalEach State educational agency that receives a grant under
			 this section, upon receipt of the grant funds, may partner with an entity
			 described in paragraph (2), in order to carry out the activities assisted under
			 the grant.
				(2)EntitiesAn
			 entity referred to in paragraph (1) is—
					(A)an institution of
			 higher education that has a teacher training program;
					(B)a local
			 educational agency; and
					(C)a research
			 institution with experience in designing high-quality assessments.
					(f)ApplicationTo
			 be eligible to receive a grant under this section, a State educational agency
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require, including, at a
			 minimum—
				(1)a proposal to use
			 the grant funds to design or implement the assessments described in subsection
			 (a)(2);
				(2)a method for
			 establishing an application process whereby local educational agencies and
			 individual schools can apply to receive funds provided under this section from
			 the State educational agency;
				(3)a description of
			 how the State educational agency plans to assess the effectiveness of the
			 assessments in raising student achievement and narrowing the achievement gap
			 among the State’s student population; and
				(4)a description of
			 how the State educational agency plans to ensure that the assessments will be
			 used to improve teaching and provide detailed and timely feedback to students
			 and parents.
				(g)DurationA
			 grant under this section shall be awarded for a period of not more than 5
			 fiscal years.
			(h)Award
			 considerationsIn awarding grants under this section, the
			 Secretary shall select State educational agencies that demonstrate the greatest
			 need for the grants and the greatest potential benefit from receipt of the
			 grants.
			(i)Report and
			 evaluation
				(1)State
			 reportsEach State educational agency that receives a grant under
			 this section shall submit—
					(A)an annual report
			 to the Secretary detailing how the State educational agency is using the grant
			 funds and detailing ongoing evaluation of the design of the assessments
			 assisted under this section, the training of educators in using the
			 assessments, and the effectiveness of the assessments as measured by student
			 achievement and growth based on multiple measures of assessment; and
					(B)a comprehensive
			 5-year report at the end of the 5-year grant period including a detailed
			 analysis of—
						(i)how
			 the grant funds were used; and
						(ii)the impact of
			 the grant on student achievement, narrowing the achievement gap, and the
			 quality of teaching, based on multiple measures of assessment.
						(2)Federal
			 evaluation and reportNot later than 5 years after the date of
			 enactment of this Act, the Secretary shall—
					(A)develop and
			 execute a plan for evaluating the assessments assisted under this section and
			 the strategies financed under this section; and
					(B)submit a report
			 to Congress detailing how State educational agencies used the grant funds
			 provided under this section, the impact of the grants on student achievement
			 and teaching in the States, and any recommendations for improvements that can
			 be made to the grant program under this section.
					(j)Authorized
			 amountsThere are authorized to be appropriated to carry out this
			 section $150,000,000 for each of fiscal years 2008 through 2012.
			11.Competitive
			 grants for increasing capacity at the State and local level
			(a)PurposesThe
			 purpose of this section is to assist State educational agencies and local
			 educational agencies with—
				(1)building State
			 educational agency and local educational agency technical capacity; and
				(2)improving
			 technical assistance.
				(b)Grants
			 authorizedThe Secretary of Education is authorized to award
			 grants to State educational agencies and local educational agencies to enable
			 the agencies to carry out the authorized activities described in subsection
			 (c).
			(c)Authorized
			 activitiesA State educational agency or local educational agency
			 that receives a grant under this section shall use the funds made available
			 under the grant to carry out 1 or more of the following activities:
				(1)Creating,
			 maintaining, and improving State or local education databases that can track
			 adequate yearly growth in individual students.
				(2)Implementing
			 adequate privacy protections in State or local education databases.
				(3)Complying with
			 the requirement to disaggregate and report data under sections 1111(b)(2)(C),
			 1111(b)(3)(C)(xiii), and 1111(h) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311(b)(2)(C), 6311(b)(3)(C)(xiii), 6311(h)).
				(4)Developing State
			 educational agency or local educational agency capacity to create
			 accountability or assessment systems that contain multiple measures of student
			 achievement, including statewide, local, formative, and performance-based
			 assessments.
				(5)Conducting
			 research on proven strategies for improving schools and local school districts
			 or implementing research-proven, valid, and reliable improvement strategies in
			 schools or local school districts.
				(6)Training State
			 educational agency staff, local educational agencies, administrators, and
			 schools in making data-driven decisions.
				(7)Developing State
			 educational agency or local educational agency capacity to provide technical
			 assistance to schools in need of improvement.
				(d)ApplicationTo
			 be eligible to receive a grant under this subsection, a State educational
			 agency or local educational agency shall submit an application to the Secretary
			 at such time, in such manner, and containing such information as the Secretary
			 may require, including, at a minimum—
				(1)a description of
			 the privacy protections that the State educational agency or local educational
			 agency has implemented or will implement pursuant to section 1120C of the
			 Elementary and Secondary Education Act of 1965, and assurances that the
			 protections will be in place when the grant funds are made available to the
			 State educational agency or local educational agency, if applying for grant
			 funding to create, maintain, or improve a State or local education
			 database;
				(2)a description of
			 the school improvement techniques the State educational agency or local
			 educational agency will implement, and a description of how the techniques will
			 meet the needs of the schools or local educational agencies in the State that
			 are identified for school improvement, corrective action, or restructuring
			 under section 1116 of the Elementary and Secondary Act of 1965 (20 U.S.C.
			 6316), if applying for grant funding to develop capacity to provide school
			 improvement technical assistance;
				(3)a description of
			 the multiple measures of student achievement that a State educational agency or
			 local educational agency will include in its assessment systems, if applying
			 for grant funding to develop assessment system capacity;
				(4)a description of
			 the training programs that will be offered to staff of State educational
			 agencies and local educational agencies to boost data-driven decisionmaking
			 skills, if applying for grant funding to develop such training programs;
				(5)a method for
			 establishing an application process whereby local educational agencies can
			 apply to receive funds provided under this section from the State educational
			 agency;
				(6)a description of
			 how the State educational agency plans to assess the effectiveness of the State
			 educational agency's capacity building efforts under this section; and
				(7)a description of
			 how the State educational agency plans to account for funds expended under this
			 section.
				(e)DurationA
			 grant under this section shall be awarded for not less than 2 fiscal years and
			 not more than 5 fiscal years.
			(f)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to State
			 educational agencies and local educational agencies that demonstrate in the
			 application submitted under subsection (c) the greatest need for the grant and
			 the greatest potential benefit from receipt of the grant.
			(g)Evaluation
				(1)State
			 evaluationsEach State educational agency receiving a grant under
			 this section shall submit a report at the end of the last year of the grant
			 that provides a detailed analysis of how the grant funds were used and the
			 effectiveness of the grant funds in improving State educational agency and
			 local educational agency capacity to meet the requirements under part A of
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311
			 et seq.).
				(2)Federal
			 evaluationNot later than 5 years after the date of enactment of
			 this Act, the Secretary shall—
					(A)develop and
			 execute a plan for evaluating the State educational agency and local
			 educational agency’s capacity-building programs funded under this
			 section;
					(B)submit a detailed
			 report to Congress on the use of the funds provided under this section in
			 improving State and local education capacity; and
					(C)provide to
			 Congress any recommendations for improvements that can be made to the grant
			 program funded under this section.
					(h)Authorized
			 amountsThere are authorized to be appropriated to carry out this
			 section $100,000,000 for each of fiscal years 2008 through 2012.
			12.International
			 Trade Administration offsetNot later than 1 year after the date of
			 enactment of this Act, the International Trade Administration of the Department
			 of Commerce shall develop and implement a fee schedule to generate collections
			 from the beneficiaries of the trade promotion activities of the International
			 Trade Administration to ensure that there will be no Federal spending on trade
			 promotion activities at the International Trade Administration 1 year after
			 such date.
		
